Citation Nr: 1801137	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-18 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides.  

3.  Entitlement to service connection for a left foot condition, to include plantar/posterior calcaneal spurs with pes planus. 

4.  Entitlement to service connection for a right foot condition, to include plantar/posterior calcaneal spurs with pes planus. 

5.  Entitlement to service connection for a low back condition.  

6.  Entitlement to service connection for a headache condition. 

7.  Entitlement to service connection for high cholesterol.  

8.  Entitlement to service connection for bronchitis, to include as a result of exposure to herbicides. 

9.  Entitlement to service connection for a sleep disorder. 

10.  Entitlement to service connection for a bilateral eye condition. 

11.  Entitlement to service connection for arthritis.  

12.  Entitlement to service connection for a sinus condition. 

13.  Entitlement to service connection for memory problems.  

14.  Entitlement to nonservice-connected pension.  

15.  Entitlement to service connection for the purpose of establishing eligibility to treatment pursuant to 38 U.S.C. § 1702.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at an April 2017 videoconference hearing at the RO before the undersigned veterans law judge (VLJ) sitting in Washington, D.C. A transcript of the hearing is of record.  

The issues of entitlement to service connection for headaches and arthritis and entitlement to nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran has PTSD or that he experienced an in-service stressor to which a diagnosed psychiatric condition could be attributed.  

2.  The Veteran was stationed in Thailand at the Royal Thai Air Force Base at Nakhon Phanom from September 1973 to September 1974, and the most probative and competent evidence does not reflect that the Veteran was exposed to herbicides during service or that his diabetes mellitus type II is attributable to active service or any incident of service.   

3.  The competent evidence does not demonstrate that the Veteran's currently diagnosed left foot plantar/posterior calcaneal spurs with pes planus is attributable to the Veteran's active service or any incident of service.

4.  The competent evidence does not demonstrate that the Veteran's currently diagnosed right foot plantar/posterior calcaneal spurs with pes planus is attributable to the Veteran's active service or any incident of service.

5.  The competent medical evidence does not demonstrate that the Veteran's low back condition is attributable to any incident of service.

6.  High cholesterol is not a disability for VA benefits purposes. 

7.  The competent medical evidence does not demonstrate that the Veteran has bronchitis or any diagnosable respiratory condition. 

8.  The competent medical evidence does not demonstrate that the Veteran has a sleep disorder. 

9.  The competent medical evidence does not demonstrate that the Veteran has a defective vision disorder. 

10.  The competent medical evidence does not demonstrate that the Veteran has a sinus condition. 

11.  The competent medical evidence does not demonstrate that the Veteran has memory problems attributable to a diagnosable cognitive disorder. 

12.  There is no evidence of psychosis or mental illness within two years after discharge from active service in July 1975.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C. 
§§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2017).

2.  The criteria for service connection for diabetes mellitus type II, to include as due to exposure to herbicides, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 

3.  The criteria for service connection for a left foot condition have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.310 (2017).

4.  The criteria for service connection for a right foot condition have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.310 (2017).

5.  Service connection for a low back condition is not warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for service connection for high cholesterol are not met.  38 U.S.C. 
§§ 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).

7.  The criteria for service connection for bronchitis have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

8.  The criteria for service connection for a sleep disorder have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

9.  The criteria for service connection for vision problems have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

10.  The criteria for service connection for a sinus condition have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

11.  The criteria for service connection for memory problems have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

12.  The criteria for entitlement to VA medical treatment for a psychosis or mental illness under the provisions of 38 U.S.C. § 1702 have not been met.  38 U.S.C. § 1702 (2012); 38 C.F.R. § 3.384 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Alternatively, service connection may be granted on a presumptive basis for certain chronic diseases as outlined in 38 C.F.R. § 3.309(a) if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

PTSD

The Veteran asserts that he was on the flight line while in service and was present during an explosion that constituted the stressor underlying his currently diagnosed PTSD.  Upon review of the available evidence, the Board finds that service connection for PTSD is not warranted.

Establishing service connection for PTSD requires the following: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  To begin, the record does not contain any objective medical evidence demonstrating that the Veteran has been diagnosed with PTSD or any other acquired psychiatric disorder.  A review of the Veteran's service treatment records does not reveal any complaints, findings, treatment or diagnoses relating to symptoms of a psychiatric disorder.  On the July 1975 separation examination he was evaluated as having no abnormalities.  

In an April 2011 statement, the Veteran asserted that he was irritable and did not like to be around large crowds of people.  He also submitted statements from his wife and daughter that were received by VA in May 2011.  Both his wife and his daughter reported that the Veteran had anger issues and had difficulties in social settings.  His wife specified that he had been exhibiting his anger symptoms ever since his discharge from service.  

In a November 2012 memorandum, the Joint Services Records Research Center (JSRRC) stated that there was insufficient information to corroborate the stressor described by the Veteran.  To that end, the JSRRC coordinator detailed that the Veteran did not provide a stressor when requested to provide one on a VA Form 21-0781 in July 2011; instead, the Veteran submitted the VA Form 21-0781 on August 19, 2011 with the statement: "not seen by Doctor yet!"  Without any stressor statement to evaluate, the JSRRC coordinator concluded that any further attempts to obtain evidence would be futile.  

After being requested to do so by the RO, the JSRRC conducted additional research to attempt to corroborate the Veteran's claimed stressor, the details of which were outline in a September 2016 memorandum.  The JSRRC coordinator outlined that the Veteran submitted an additional VA Form 21-0781 in March 2012 which did not contain any information regarding his claimed stressor.  The coordinator then described the JSRRC's further methods to attempt to corroborate the Veteran's in-service stressor, to include reviewing the Veteran's DD Form 214 and noting the lack of medals indicating combat, considering the Veteran's military occupational specialty (MOS) as Aircraft Maintenance Specialist, and reviewing the service treatment records and finding no evidence that the Veteran ever sought treatment for or was diagnosed with a psychiatric disorder in service.  Accordingly, the JSRRC coordinator found that there was no evidence to support the stressors reported by the Veteran.  

The preponderance of the evidence is against a finding that the Veteran is entitled to service connection for PTSD.  Although the Veteran is competent to report on his symptoms of PTSD, during the April 2017 hearing, he acknowledged that he did not know when he was first treated for mental health issues.  Moreover, as detailed above, there is no objective medical evidence showing that the Veteran was ever diagnosed with a psychiatric disorder.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  The Board acknowledges that the Veteran has not been afforded a VA examination in support of this claim, but there is simply no evidence in the claims file to trigger VA's duty to do so.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (VA's duty to provide an examination only triggered if the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event.).  Moreover, while the Veteran is competent to report on his history of symptoms of PTSD, he does not have the training or credentials to ascertain that such symptoms constitute a clinical diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  

In light of the utter lack of evidence documenting any treatment for and diagnosis of a psychiatric disorder in service, the Board finds that service connection on a direct basis for PTSD under 38 C.F.R. § 3.303(a) is denied.  The Veteran may still be entitled to service connection for PTSD if all of the evidence establishes that the condition was incurred in service.  38 C.F.R. § 3.303(d).  However, in recognition of the absence of evidence to corroborate the Veteran's claimed stressor as well as a lack of a diagnosis, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's PTSD is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for PTSD under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim of entitlement to service connection for PTSD in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for PTSD, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).

Diabetes Mellitus Type II

The Veteran contends that he developed diabetes mellitus type II as a result of exposure to herbicides during his active military service in Thailand, and that therefore service connection is warranted for his diabetes mellitus type II.  Upon consideration of the record, the Board finds that the preponderance of the evidence weighs against a finding that service connection is warranted for diabetes mellitus type II. 

To begin, a review of the service treatment records does not show that the Veteran ever sought treatment for symptoms related to diabetes mellitus or that he was ever diagnosed with diabetes mellitus while in service.  On the July 1975 separation examination he was evaluated as having no abnormalities.  The Veteran has never claimed that he developed diabetes mellitus type II while in service, and has focused his entire claim on the basis of herbicide exposure.  Accordingly, without any evidence to support it, the Board finds that service connection on a direct basis pursuant to 38 C.F.R. § 3.303(a) is denied.  

Typically, when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  In this particular matter, the Veteran was separated from active service in July 1975.  The first record of his having been diagnosed with diabetes mellitus type II dates from November 2013 when he established care with VA, over 35 years after his separation from service.  In consideration of the significant gap in time between discharge from service and the first documentation of a diagnosis, and remaining cognizant of the fact that the Veteran has not asserted that he developed diabetes mellitus type II until his diagnosis, the Board finds that the preponderance of the evidence is against the claim of service connection for diabetes mellitus type II based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  Moreover, as it has not been established that he manifested diabetes mellitus type II prior to the documentation of his diagnosis in November 2013, it is clear that the Veteran's particular case is well beyond the one year presumptive period for diabetes mellitus as a chronic disease under 38 U.S.C. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Therefore, service connection for diabetes mellitus type II on a presumptive basis as a chronic disease is denied. 

Moving on to whether service connection is warranted on the basis of herbicide exposure, the Board notes that there are no specific statutes or regulations that govern herbicide exposure in Thailand.  Service personnel records show that he served in Thailand from September 28, 1973 to September 27, 1974 at Nakhon Phanom Royal Thai Air Force Base (RTAFB).  The claims file contains a Memorandum for the Record regarding general herbicide use in Thailand during the Vietnam Era from the Veterans Benefit Administration (VBA) in Washington, D.C.  VBA reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand, in determining whether veterans who served in Thailand were exposed to herbicides.  This report contained evidence that there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  VA determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides.  See VBA Manual M21-1, IV.ii.1.H.5.b. 

The VBA Manual M21-1 notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of designated Thailand military bases during the Vietnam era, which includes Nakhon Phanom.  See VBA Manual, M21-1, IV.ii.1.H.5.a. and b.  If a veteran served on one of the designated air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  Id. 

The Veteran's military occupational specialty (MOS) was an Aircraft Maintenance Specialist, which does not fall under any of the categories outlined in the VBA manual.  He has not submitted any evidence in support of his assertion that he was specifically exposed to herbicides agents or that his duties require that he operate near the air base perimeter.  The issue of whether there was sufficient evidence in the record to determine that the Veteran is entitled to a presumption of herbicide exposure was submitted to the JSRRC on two occasions.  In an October 2012 memorandum, the JSRRC coordinator detailed research which showed that only limited testing of herbicides was conducted in Thailand during the periods of the Veteran's service in the country, and that this testing was conducted at the Pranburi Military Reservation, not and Nakhon Phanom RTAFB.  Accordingly, the coordinator found that the Veteran was not exposed to herbicides while stationed in Thailand or during any other time period while in service.  The JSRRC coordinator came to the same conclusion in a November 2016 addendum memorandum.  In light of these repeated negative determinations by the JSRRC, and the Board's own review of the record, it concludes that the preponderance of the evidence is against a determination that the Veteran was exposed to herbicides while in service and that therefore he is not entitled to a presumption of service connection for his diabetes mellitus type II pursuant to 38 U.S.C. § 1116(f) and 38 C.F.R. § 3.307(a)(6). 

Even though the Veteran is not entitled to a presumption of service connection, he is not precluded from demonstrating service connection for diabetes mellitus type II, so long as all of the evidence indicates that the disease was incurred in or the result of service pursuant to  38 C.F.R. § 3.303(d).  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that a Veteran's inability to take advantage of a presumptive finding of service connection pursuant to 38 C.F.R. § 3.309(e) does not foreclose proof of direct service connection based on exposure to herbicides); see also Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Here, however, there is no objective evidence of incurrence in service, and the first record documenting that the Veteran was diagnosed with diabetes date from November 2013 when he established care with VA. The Veteran has not presented any testimony regarding the onset of his diabetes.  His claim of service connection for diabetes mellitus type II is wholly unsupported by any objective medical evidence, and his general contentions lack probative weight.  Buchanan, 451 F.3d at 1337.  Therefore, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's diabetes mellitus type II is otherwise attributable to service.  Service connection for diabetes mellitus type II under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim of service connection for diabetes mellitus type II in total must be denied. 

In summary, as the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b).

Left and Right Foot Condition

Although they are listed separately, the Board will consider both the left and right foot conditions together as there is the same evidence in support of both claims of service connection.  The Veteran contends that he developed right and left foot conditions in service that have continued since his discharge and have worsened in severity. 

A review of the Veteran's service treatment records does not show that he ever complained of right or left foot pain or any other symptoms of a bilateral foot condition, nor was he ever diagnosed with or treated for the same.  On the July 1975 separation examination, he was evaluated as having no abnormalities.  

The Veteran was afforded a VA examination in November 2012 to evaluate the nature and etiology of any right or left foot conditions.  He reported that in 1973 while walking on the concrete on the flight line he started to have pain and soreness in his bilateral feet.  He also contended that he was seen on numerous occasions in service for his bilateral foot pain and that his symptoms continued despite treatment.  Regarding his symptoms at the time of the examination, the Veteran stated that he experiencing chronic pain, especially while wearing footwear and while walking or climbing, as well as calluses and foot tenderness.  A physical examination resulted in a diagnosis of bilateral plantar/posterior calcaneal spurs with bilateral pes planus.  The examiner then opined that it was less likely than not that the bilateral foot condition was incurred in or otherwise related to service, on the grounds that there was no documentation that the Veteran was treated for or diagnosed with a bilateral foot condition in service.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a determination that the Veteran's bilateral knee conditions are attributable to service.  To begin, the service treatment records do not document any complaints or treatment related to a bilateral foot condition.  Buchanan, 451 F.3d at 1337.  Although the Veteran has asserted that he experienced symptoms of a bilateral foot condition in service, he has not demonstrated that he has the training or credentials to competently find that the symptoms he experienced were a manifestation of a diagnosable bilateral foot condition that has continued to the present.  Layno, 6 Vet. App. at 469; see also Jandreau, 491 F.3d at 1372.  

The Veteran's contentions must be considered in light of the November 2012 VA examiner's opinion that it was less likely than not that the Veteran's bilateral foot condition was incurred in or was otherwise attributable to service.  That opinion was supported by a thorough review of the record and consideration of the Veteran's medical history; therefore, the Board finds that the opinion is highly probative of the issue of whether the bilateral foot condition was incurred in or is otherwise attributable to service.  Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value of a medical opinion is based on the scope of the examination or review, as well as the relative merits of the analytical findings).  The Board notes that the examiner's finding of no documented treatment in service is consistent with the record, whereas the Veteran's contentions run counter to what is shown in the treatment records.  As the Veteran has not presented any objective medical evidence in support of his contention that his current bilateral foot condition was incurred in service, the Board finds that the preponderance of the evidence is against a determination that service connection is warranted on a direct basis pursuant to 38 C.F.R. § 3.303(a).  

Again, the Veteran may still be entitled to service connection for bilateral foot conditions if all of the evidence establishes that the conditions were incurred in service.  38 C.F.R. § 3.303(d).  However, in recognition of the absence of objective medical evidence tending to show that the Veteran's bilateral foot conditions were incurred in service, and in light of the highly probative VA examiner opinion, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's bilateral foot conditions are otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the complete dearth of competent and credible evidence supporting this claim, there is no basis for remanding this case for a more detailed medical opinion to ascertain the date and circumstances of the onset of the foot disorders.  Service connection for left and right foot conditions under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim of entitlement to service connection for left and right foot conditions in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for left and right foot conditions, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).

Low Back Condition

The Veteran asserts that he incurred an injury to his lower back while in service and that he is entitled to service connection for a current low back condition.  Upon consideration of the record, the Board finds that the preponderance of the evidence weighs against a finding that service connection is warranted for a low back condition. 

A review of the Veteran's service treatment records shows that the Veteran sought treatment for back pain while in service in November1972.  He was evaluated as having lumbar spine muscle spasms.  However, the Veteran's back was evaluated as normal on the July 1975 discharge examination. 

The Veteran was afforded a VA examination to evaluate the nature and etiology of his low back condition in March 2012.  He reported that he developed low back pain about a year or two after beginning service and first noticed it while he was working on the flight line.  After service, in 1978 or 1979, the Veteran detailed visiting a doctor for his back in Bassfield, Mississippi, who told the Veteran that his back pain was due to a muscle condition.  Thereafter, in the late 1980s, the Veteran attested to having a radiographic examination which apparently showed that he had a pinched nerve.  He then had back surgery in 1988 or 1989 which relieved some of the low back pain.  According to the Veteran he had continued to experience intermittent low back pain that radiated into his right leg.  An X-ray examination revealed mild degenerative changes of the sacroiliac joints, mild hypertrophic spurring of the vertebra, and minimal narrowing of disk space height.  

After completing the physical examination, the examiner opined that it was less likely than not that the low back condition was incurred in or otherwise attributable to service.  The examiner acknowledged the isolated report of experiencing low back pain in service, but found that the pain, evaluated as a muscle spasm, would have no bearing on either the pinched nerve or the more recent degenerative arthritis noted on the VA examination.  The examiner further highlighted the fact that the Veteran completed nearly four more years of service after his initial report of having experienced back pain in service in 1972.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a determination that the Veteran's low back condition is attributable to service.  Although the Board recognizes that the Veteran sought treatment for back pain in 1972 while in service, subsequent service medical records do not show that the Veteran ever sought any follow-up care for his low back pain or that he was ever diagnosed with a chronic low back condition.  He has not described any treatment for the back within one year following service and has not indicated that any medical professionals who treated him more than a year after service linked any back condition directly to service.  Of course, the Veteran is competent to detail the symptoms of his low back condition and when he experienced those symptoms.  Layno, 6 Vet. App. at 469.  That being said, there is no evidence in the record which indicates that he has the training or credentials to competently conclude that his low back disability was incurred in service.  Jandreau, 491 F.3d at 1372.  The fact remains that, without any documentation of further care or a diagnosis of a chronic low back condition, the Board must conclude that the muscle spasms reported at one point in service were an isolated event.  

The Veteran's contentions must be considered in light of the March 2012 VA examiner's opinion.  The Veteran has never submitted a statement from a medical professional in support of his contention that he developed a low back disability during service.  Rather, the March 2012 VA examiner concluded that it was less likely than not that the Veteran's low back condition was incurred in or was otherwise attributable to service, and supported that opinion with a thorough rationale that took into consideration the Veteran's medical history and the different types of back conditions for which he has received treatment.  The examiner also interviewed the Veteran and took into consideration his lay testimony regarding his history of experiencing symptoms of a low back disorder.  As such, the Board finds the opinion of the VA examiner to be highly probative of the issue at hand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (a VA medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone).

In summation, the service treatment records are absent any reported symptoms of a low back disability other than the isolated treatment for a muscle spasm in 1972, and at the earliest the Veteran had treatment for low back pain over ten years after service.  Although the Veteran has repeatedly asserted that he incurred a low back disability in service that has continued to this day, the lack of objective medical evidence to support this assertion makes his statements far less probative than those of the VA examiner who found the opposite.  Accordingly, the Board finds that the preponderance of the evidence is against a grant of service connection on a direct basis pursuant to 38 C.F.R. § 3.303(a).  

The Veteran may still be entitled to service connection if all of the evidence establishes that the low back condition is otherwise attributable to service.  38 C.F.R. § 3.303(d).  Here, however, there is no objective evidence of incurrence in service other than the isolated treatment for a back spasm.  The Board acknowledges that the Veteran has attested to seeking treatment for low back pain in 1978 or 1979, several years after his discharge.  The Board further acknowledges that the Veteran has credibly reported having undergone back surgery at some near the end of the 1980s, but again there is no indication that this surgery was in any way related to the in-service symptoms.  

Taken together with the lack of any objective medical evidence tending to show a connection between the in-service muscle spasm and the later development of a back condition, the March 2012 VA examiner's opinion far outweighs the Veteran's assertions that his low back disability is the result of service.  Thus, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's low back condition is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a low back condition under 38 C.F.R. §§ 3.303(d) is denied, and as such the Veteran's claim of service connection for a low back condition in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for a low back condition, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).

High Cholesterol

The Veteran seeks service connection for high cholesterol.  Without fully addressing the merits of this claim, the Board finds that the evidence of record does not support that the Veteran has a separately diagnosable condition for which his high cholesterol is the primary symptom and that therefore his service connection claim must be denied.  

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia and post-service treatment records document diagnoses of hyperlipidemia.  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C. § 1701 (1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  The Court in Allen also indicated that disability for VA compensation purposes refers to impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  Id. 

By definition, hyperlipidemia is a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglycerides and hypercholesterolemia (high cholesterol).  Dorland's Illustrated Medical Dictionary, 903 (31st ed. 2007).  In this regard, the Board notes that reference to a medical dictionary to assist in understanding the nature of a disorder is not improper.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014) (referencing Dorland's for nature of and symptoms associated with a condition). 

VA has in its rulemaking capacity similarly indicated that high cholesterol does not fall within VA's definition of disability for which compensation is warranted.  61 Fed. Reg. 20440, 20445 (May 7, 1996) (supplementary information preceding revisions to criteria for evaluating endocrine system indicating that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities").

Moreover, in this case, the finding of hyperlipidemia is not shown to be associated with any disability-much less one that was incurred in or aggravated by active service.  As such, there is no competent evidence of a current disability upon which to predicate a grant of service connection on any basis, and, hence, no valid claim for service connection.  See, e.g., Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App 141, 144 (1992).  As such, service connection for high cholesterol must be denied as a matter of law, and the benefit of the doubt doctrine is therefore not for application.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Bronchitis

The Veteran seeks service connection for bronchitis.  Without fully addressing the merits of this claim, the Board finds that the evidence of record does not support that the Veteran has bronchitis and that therefore his service connection claim must be denied.  

The Veteran was afforded a VA respiratory examination in November 2012 to evaluate the nature and etiology of any diagnosable respiratory conditions.  He reported that he had asthma as a child around the age of 10 but that he did not experience any asthma symptoms since that time.  He also stated that he did not have any lung complaints at the time of the examination.  A physical examination revealed no lung conditions, and a chest X-ray examination showed no active diseases.  A pulmonary function test (PFT) revealed a mild obstructive pattern.  Upon completion of the examination, the examiner commented that there was no evidence of active lung disease.  They attributed the mild obstructive pattern reflected on the PFT to a history of smoking.  

The Board's review of the claims file reveals no medical records documenting the Veteran's complaint of difficulty breathing or any other bronchitis symptoms.  The Veteran stated during the April 2017 hearing that he developed breathing problems in service that had continued to the present: however, neither service treatment records nor post-service medical records show any documentation of a diagnosis and treatment for bronchitis or any other respiratory condition.  As discussed previously, while the Veteran is competent to detail his history of breathing difficulties, he has not shown that he has the medical expertise necessary to render a competent diagnosis of bronchitis or any other respiratory condition. Layno, 6 Vet. App. at 469; see also Jandreau, 491 F.3d at 1372.  The Veteran's lay testimony has far less probative weight then the November 2012 examiner's determination that the Veteran did not have a diagnosed bronchitis condition.  Under these circumstances, the Board finds that there is insufficient evidence that the Veteran has bronchitis, and that therefore the Veteran's claim of entitlement to service connection for bronchitis must be denied.  Brammer, 3 Vet. App. at 225.  There is no medical evidence of bronchitis for VA purposes during any period under appeal.

Sleep Disorder

The Veteran seeks service connection for a sleep disorder.  Without fully addressing the merits of this claim, the Board finds that the evidence of record does not support that the Veteran has a sleep disorder and that therefore his service connection claim must be denied.  

A review of the Veteran's service treatment records does not reveal any complaints, findings, treatment or diagnoses relating to symptoms of a sleep disorder.  On the July 1975 separation examination he was evaluated as having no abnormalities.  The Veteran has stated that he started experiencing difficulty sleeping in service, but there is no evidence available in the record which shows that he complained of sleeping issues at any point while in service or experienced any symptoms of a sleep disorder while in service.  

There is no additional evidence in the claims file to support the Veteran's assertion that he has a sleep disorder for which he is entitled to service connection.  The Board acknowledges that the Veteran has not been afforded a VA examination in support of this claim, but there is simply no competent evidence in the claims file to trigger VA's duty to do so.  McLendon, 20 Vet. App. at 83.  Moreover, while the Veteran is competent to report on his history of symptoms of a sleep disorder, he does not have the training or credentials to ascertain that such symptoms constitute a clinical diagnosis.  Layno, 6 Vet. App. at 469; see also Jandreau, 491 F.3d at 1372.  Under these circumstances, the Board finds that there is insufficient evidence that the Veteran has a sleep disorder and that therefore the Veteran's claim of entitlement to service connection for a sleep disorder must be denied.  Brammer, 3 Vet. App. at 225.  There is no medical evidence of a diagnosable sleep disorder for VA purposes during any period under appeal.

Vision Problems

The Veteran seeks service connection for vision problems.  Without fully addressing the merits of this claim, the Board finds that the evidence of record does not support that the Veteran has a diagnosable defective vision disorder and that therefore his service connection claim must be denied.  

A review of the Veteran's service treatment records does not reveal any complaints, findings, treatment or diagnoses relating to vision problems.  On the July 1975 separation examination he was evaluated as having no abnormalities.  The Veteran has stated that he started experiencing vision difficulties in service, but there is no evidence available in the record which shows that he complained of vision difficulties at any point while in service or experienced any symptoms of a defective vision disorder while in service.  

There is no additional evidence in the claims file to support the Veteran's assertion that he has a defective vision disorder for which he is entitled to service connection.  Indeed, a December 2016 VA opthmological examination reflected that the Veteran's vision was normal.  Moreover, while the Veteran is competent to report on his history of vision problems, he does not have the training or credentials to ascertain that such symptoms constitute a clinical diagnosis.  Layno, 6 Vet. App. at 469; see also Jandreau, 491 F.3d at 1372.  Under these circumstances, the Board finds that there is insufficient evidence that the Veteran has a defective vision disorder and that therefore the Veteran's claim of entitlement to service connection for vision problems must be denied.  Brammer, 3 Vet. App. at 225.  There is no medical evidence of a defective vision disorder for VA purposes during any period under appeal.

Sinus Condition

The Veteran seeks service connection for a sinus condition.  Without fully addressing the merits of this claim, the Board finds that the evidence of record does not support that the Veteran has a sinus condition and that therefore his service connection claim must be denied.  

The Veteran was afforded a VA examination to in November 2012 to evaluate the nature and etiology of his claimed sinus condition.  He reported that he had chronic sinusitis prior to entering service but could provide no details of his allergies and only endorsed symptoms of chronic sneezing.  A physical examination revealed no active sinus conditions, and a sinus x-ray examination showed no evidence of chronic abnormalities or pathologic changes.  Upon completion of the examination, the examiner commented that there was no clinical or radiologic evidence of frontal or other sinusitis or allergic rhinitis.  

The Board's review of the claims file reveals no medical records documenting the Veteran's complaint of symptoms of a sinus condition.  The Veteran stated during the April 2017 hearing that he developed a sinus condition in service that had continued to the present; however, neither service treatment records not post-service medical records show any documentation of a diagnosis and treatment for sinus condition.  Moreover, the Board notes that this contradicts the Veteran's statement on the November 2012 examination, wherein he reported that his sinusitis pre-existed service and was aggravated permanently beyond its natural progression.  As discussed previously, while the Veteran is competent to detail his history of sinus condition symptomatology, he has not shown that he has the medical expertise necessary to render a diagnosis of a sinus condition.  Layno, 6 Vet. App. at 469; see also Jandreau, 491 F.3d at 1372.  The Veteran's lay testimony has far less probative weight than the November 2012 examiner's determination that the Veteran did not have a sinus condition.  Under these circumstances, the Board finds that there is insufficient evidence that the Veteran has sinusitis, and that therefore the Veteran's claim of entitlement to service connection for sinusitis must be denied.  Brammer, 3 Vet. App. at 225.  There is no medical evidence of sinusitis for VA purposes during any period under appeal.

Memory Problems

The Veteran seeks service connection for memory problems.  Without fully addressing the merits of this claim, the Board finds that the evidence of record does not support that the Veteran has a diagnosable defective memory disorder and that therefore his service connection claim must be denied.  

A review of the Veteran's service treatment records does not reveal any complaints, findings, treatment or diagnoses relating to memory problems.  On the July 1975 separation examination he was evaluated as having no abnormalities.  Indeed, the Veteran acknowledged that he did not even begin to experience memory problems until after his discharge from service. 

There is no additional evidence in the claims file to support the Veteran's assertion that he has a cognitive disorder which would account for his claimed memory problems and for which he is entitled to service connection.  The Board acknowledges that the Veteran has not been afforded a VA examination in support of this claim, but there is simply no competent evidence in the claims file to trigger VA's duty to do so.  McLendon, 20 Vet. App. at 83.  Moreover, while the Veteran is competent to report on his history of memory problems, he does not have the training or credentials to ascertain that such symptoms constitute a clinical diagnosis.  Layno, 6 Vet. App. at 469; see also Jandreau, 491 F.3d at 1372.  Under these circumstances, the Board finds that there is insufficient evidence that the Veteran has memory problems that are attributable to cognitive disorder and that therefore the Veteran's claim of entitlement to service connection for memory problems must be denied.  Brammer, 3 Vet. App. at 225.  There is no medical evidence of memory problems for VA purposes during any period under appeal.

38 U.S.C. § 1702

Under 38 U.S.C. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service for the purposes of receiving VA medical treatment.

Under 38 C.F.R. § 3.384, the term psychosis is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

A review of the record reflects that there is no evidence of a diagnosis of a psychosis within two years of discharge from active service.  38 C.F.R. § 3.384. Furthermore, there is no evidence of a mental illness within two years after discharge from active service.  38 U.S.C. § 1702(b).  The service treatment records and post-service treatment records do not reflect any findings of psychosis or mental illness within two years after discharge from active service.  38 U.S.C. § 1702. 

In light of the above, the preponderance of the evidence is against the claim.  The benefit of the doubt doctrine is not for application, and the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied. 

Service connection for diabetes mellitus type II is denied.  

Service connection for a left foot condition is denied. 

Service connection for a right foot condition is denied. 

Service connection for a low back condition is denied.  

Service connection for high cholesterol is denied. 

Service connection for bronchitis is denied. 

Service connection for a sleep disorder is denied. 

Service connection for vision problems is denied.  

Service connection for sinusitis is denied. 

Service connection for memory problems is denied.  

Entitlement to VA medical treatment for a psychosis or mental illness under the provisions of 38 U.S.C. § 1702 is denied.


REMAND

The Veteran was afforded a VA examination to evaluate the nature and etiology of the claimed arthritis in November 2012.  Specifically, the examiner focused on whether the Veteran had non-degenerative arthritis, and if so, whether it was related to service.  The examination instructions further specified that if the Veteran had degenerative arthritis, the examiner was to complete a separate examination to evaluate the nature and etiology of the joint or joints affected.  After a physical examination and a review of the claims file, the examiner found no evidence that the Veteran had non-degenerative arthritis; however, the examiner did note that the Veteran reported bone achiness and soreness that expressly impacted his shoulders, hips and feet.  Upon conclusion of the examination, the examiner opined that it was less likely than not that the Veteran had non-degenerative arthritis that was incurred in or otherwise due to service.  

A review of the Veteran's most contemporary VA treatment records show that the Veteran had been receiving treatment for osteoarthritis in the knees as recently as September 2016.  As detailed, the Veteran was evaluated as having symptoms of degenerative arthritis in his shoulder, hips and feet on the November 2012 VA examination.  Unfortunately, the Veteran has not been afforded an examination regarding his various reported joint problems, to include his knees, shoulder, and hips.  Therefore, the Veteran must be scheduled for VA examinations to evaluate the nature and etiology of any reported joint issues, to include degenerative arthritis of his knees, shoulders, and hips. 

As to headaches, the Veteran has claimed these as related to service.  As headaches are a disability readily subject to lay observation, a VA examination should be conducted addressing whether such headaches are etiologically related to service.  38 C.F.R. § 3.159(c).

Regarding the claim of entitlement to nonservice-connected pension, the Veteran meets the service requirements of the statute and regulation because he served on active duty for ninety days or more during a period of war.  See 38 U.S.C. §§ 101 (11), 1521(j); 38 C.F.R. §§ 3.2, 3.3(a)(3).  In addition, although there is no evidence that he is permanently and totally disabled from non-service connected disabilities, he satisfies that criteria on the basis of the fact that he is 65 years of age as of February 22, 2017.  Unfortunately, the Board cannot adjudicate the claim as it is unclear whether the Veteran fulfills the annual income requirements.  

On an "Income Net Worth and Employment Statement" on VA Form 21-527, dated in August 2011, the Veteran did not volunteer any information regarding his employment history, and noted that the only income that he and his spouse received every month was a military retirement payment of $1,500.  However, he then indicated that his wife expected to receive $15,000 in gross wages and salary in the next 12 months.  As for the Veteran's own expected income, due to the unclear handwriting on the form, it appears that he expected to receive either $15,000 or $35,000 in the next 12 months.  In addition, he noted that he paid a $10,000 hospital bill in May 2008.  

On the Veteran's original claim for nonservice-connected pension, he again noted that the only income that he and his spouse received every month was a military retirement payment of $1,500.  He also listed his net worth as $20,000 in business assets and his spouse's net worth as $14,000 in business assets.  In addition, he noted that he paid $8,588 in medical expenses in the year 2010.  

During the April 2017 hearing, the Veteran stated that he stopped working in 1989 or 1990 as due to his degenerative arthritis of the knee.  There are no records available in the record documenting that the Veteran has been employed during the pendency of the appeal, and the Veteran did not list any other sources of income.  The Board is therefore confused as to how the Veteran arrived at the expected income figures he listed on the August 2011 statement.  That being said, the Veteran only became eligible for nonservice-connected pension on February 22, 2017, the day that he turned 65.  The Board does not have current data regarding the Veteran's annual income for the period that he is eligible for nonservice-connected pension benefits, and the data it does have does not accord with the rest of the evidence of record.  Therefore, to ensure a complete record prior to a decision being rendered, the Board finds that a remand is necessary to give the Veteran an opportunity to submit evidence regarding his current economic situation.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VA Form 21P-0516-1, "Improved Pension Eligibility Verification Report," and VA Form 21P-8416, "Medical Expense Report," and request that he complete and submit those forms, as well as any other documentation, detailing his current household income and expenses for the period from 2017. The Veteran must also be asked to specifically identify all income sources and all medical expenses.

2.  Thereafter, schedule the Veteran for a VA medical examination to evaluate the nature and etiology of headaches and of any reported joint issues, to include degenerative arthritis of the knees, shoulders, and hips.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual or individuals designated to examine the Veteran, and the examination reports should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of these conditions.  All necessary special studies or tests must be accomplished.

The examiner is first asked to set forth diagnoses for any joint issues as reflected in the record and/or documented in the physical examination, to specifically include degenerative arthritis of the bilateral knees, shoulders and hips.  Thereafter, with regards to any such diagnosed joint conditions, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the joint condition is related to the Veteran's active service.  The examiner must also opine whether it is at least as likely as not that headaches are etiologically related to service.  The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

3.  After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


